Citation Nr: 1441868	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-26 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to an initial disability evaluation for service-connected major depressive disorder in excess of 10 percent prior to September 9, 2010, and in excess of 50 percent beginning on that date.

2.  Entitlement to an increased compensable evaluation for service-connected pseudofolliculitis barbae, prior to October 23, 2013, and in excess of 10 percent beginning on that date.

3.  Entitlement to an increased compensable evaluation for service-connected metatarsus primus varus with hallux valgus, left foot, prior to November 29, 2006, and in excess of 10 percent beginning on May 1, 2007.



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision, which (1) granted service connection for depression and assigned a 10 percent evaluation; (2) granted service connection for pseudofolliculitis barbae and assigned a noncompensable evaluation; and (3) assigned a temporary evaluation of 100 percent effective on November 29, 2006 for the service-connected left foot disability, and thereafter assigned an evaluation of 10 percent beginning on May 1, 2007.

In a May 2012 RO rating decision, the RO increased the evaluation for the service-connected major depressive disorder (formerly listed as depression) from 10 percent disabling to 50 percent disabling, effective on September 9, 2010.  

In a December 2013 rating decision, the RO increased the evaluation for the service-connected pseudofolliculitis barbae from a noncompensable evaluation to a 10 percent evaluation, effective on October 23, 2013.  

Since the ratings for the service-connected major depressive disorder and pseudofolliculitis barbae remain less than the maximum available schedular benefit, the increased rating claims remain in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded).

The Board remanded the case for additional development of the record in September 2013.  All indicated development has been completed and the matters are ready to be decided on the merits.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Additional VA treatment records are located in the Virtual VA electronic claims file.  


FINDINGS OF FACT

1.  For the entire appeal period, the service-connected major depressive disorder is shown to have been productive of a disability picture that more nearly approximated that of deficiencies in most areas, such as work, family relations, and mood; total occupational and social impairment is not demonstrated. 

2.  For the entire appeal period, the service-connected pseudofolliculitis barbae is shown to be productive of a disability picture that more closely resembled that of at least 5 percent, but less than 20 percent, of the entire body or exposed areas affected, or; intermittent systemic therapy required for a total duration of less than 6 weeks during the past 12 month period.  

3.  For the entire appeal period, the service-connected metatarsus primus varus with hallux valgus, left foot, is shown to have been productive of a disability picture that more nearly approximated that of a moderate foot injury; a moderately severe foot injury is not demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent rating, but no higher, for the service-connected major depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code (DC) 9411 (2013).

2.  The criteria for the assignment of a 10 percent rating, but no higher, for the service-connected pseudofolliculitis barbae prior to October 23, 2013 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118 including DC 7806 (2013).

3.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118 including DC 7806 (2013).

4.  The criteria for the assignment of a 10 percent rating, but no higher, for the service-connected metatarsus primus varus with hallux valgus, left foot prior to November 29, 2006 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including DCs 5280-5284 (2013).

5.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected metatarsus primus varus with hallux valgus, left foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, including DCs 5280-5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  

There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2005, March 2006, May 2006, and September 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

The Veteran was also notified of the specific rating criteria pertinent to his claim prior to the most recent adjudication of the claim in December 2013. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The examination reports reflect that the examiners recorded the Veteran's current complaints and conducted the appropriate tests pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, all identified service treatment records and post-service treatment records were obtained.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board remanded these matters in September 2013 to associate with the claims file any outstanding treatment records and provide current VA examinations.  As all indicated development has been completed, to include providing the Veteran with additional examinations in October 2013, and all identified treatment records have been associated with the claims file, the Board finds that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Thus, with respect to the Veteran's claims, there is no additional development that needs to be undertaken or evidence that needs to be obtained and the claims are ready to be considered on the merits.


General Legal Principles

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, as indicated, the RO has already assigned staged ratings for the Veteran's disabilities; hence, the Board must consider the propriety of the current ratings, as well as whether any further staged rating is warranted.  However, as discussed below, a uniform rating for the entire appeal period is warranted for each disability.  


Major Depressive Disorder

The service-connected major depressive disorder is rated as 10 percent disabling prior to September 9, 2010, and 50 percent disabling beginning on September 9, 2010, under 38 C.F.R. § 4.130, DC 9411.  

Under the rating formula, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by continuous medication.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  

Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor to take into consideration is the GAF (Global Assessment of Functioning) scale, which reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The Veteran currently is in receipt of a 10 percent rating for the service-connected major depressive disorder prior to September 9, 2010, and a 50 percent rating beginning on that date.  For the following reasons, the Board finds that the overall symptomatology and level of impairment more nearly approximates the criteria warranting a 70 percent rating for the entire appeal period.   

The VA treatment records show that in January 2006, the Veteran endorsed having a depressed mood; difficulty adjusting; having decreased energy, motivation, concentration, work performance, libido, short term memory, and appetitive; and problems sleeping.  He also had a flatten affect.  In March 2006, he was prescribed medication for his ongoing depression.   

The Veteran was afforded a VA examination in January 2007.  In regard to social functioning, the Veteran stated that he had been married twice.  He was first married in 1977 and was divorced in 1987 or 1988.  He reported that he was angry and demanding towards her.  They had three sons together, but the Veteran indicated that he was distant with the children and could not recall their ages.  

He married again in 2005 and was separated from that wife.  He explained that he was also angry and demanding towards his current wife, with whom he was separated.  

The Veteran endorsed that he did not socialize and had very few friends.  He stated that he used to enjoy outdoor activities, but could no longer pursue those activities due to his foot and back pain.  

As to his occupational functioning, he stated that he worked full time, but had to take off work as a result of his pain.   

The Veteran reported that he was depressed "on and off" and was compliant with his medication; however, later in the examination, he stated that "I'm always feeling depressed."  The examiner noted that the Veteran was tearful during the examination and that he endorsed having suicidal ideations in the past.  

The examiner observed that the Veteran's speech was spontaneous, his psychomotor activity was restless, his memory was mildly impaired, he had sleep impairment, and his affect was appropriate.  

A GAF score of 65 was rendered and the examiner noted that the depression was controlled by continuous medication.  

In July 2007, the Veteran indicated that his depression had increased in severity.  

The Veteran submitted a written reprimand from his employer due to his negligence and lack of attention to the responsibilities of his job in November 2009.  

In December 2009, the Veteran reported that he was having problems with his memory and that he would get upset easily.  It was noted the Veteran's mood was anxious and his affect was congruent.  

The Veteran was afforded a VA examination in September 2010.  The Veteran endorsed having suicidal ideations and episodes of violence at home and at work.  He also noted that he had 2 disciplinary write ups in the past 3 years of work, and that he missed 2 months during the past 18 months of work.  

The examiner reported that the Veteran was able to maintain minimum personal hygiene, he was oriented to time place and person, his thought process was unremarkable, his thought content was unremarkable, he did not have delusions, he understood the outcome of his behavior, and he did not have hallucinations, obsessive/ritualistic behavior, panic attacks, or homicidal thoughts.  

The examiner noted that the Veteran's affect was constricted, his mood was dysphoric, he was easily distracted, he could not perform the "serial 7s," or spell a word forward and backward.  The examiner also noted that the Veteran had inappropriate behavior manifested by being impatient, being irritable, and having problems with anger management secondary to his chronic pain.  The Veteran further experienced decreased concentration, increased absenteeism, increased tardiness, memory loss, and had poor social interaction.  

The examiner opined that the major depressive disorder manifested in deficiencies in thinking, family relations, work, and mood.  

A November 2009 treatment record contained a notation that the Veteran had an explosive temper towards family and at work.  The Veteran indicated that he was eligible for a promotion, but his concentration "was not there."  He specifically denied any homicidal or suicidal ideations.  

The medical professional reported that the Veteran's behavior was appropriate to the situation, his speech was logical, clear, and relevant, he did not have any overt suicidal ideations or active perceptual distortions, he was able to think abstractly; and his affect was congruent and oriented to time, place, and situation.  His attention, concentration, and memory function were all intact and his insight and judgment were grossly intact.  

In September 2012, the Veteran complained of difficulty focusing and concentrating.  He reported that he was written up at his job for forgetting to perform his job properly.  

In October 2012, the Veteran was referred for a neuropsychological consultation.  The Veteran endorsed impaired memory and decreased concentration that affected his job performance and activities of daily living.  He indicated that he had suicidal ideations in the past, but did not currently have any thoughts of suicide.  

It was noted that the Veteran was casually dressed and neatly groomed; oriented; generally pleasant and cooperative; rapport was adequately established and maintained; his speech was spontaneous and goal oriented as well as logical and coherent.  The Veteran, however, endorsed that he went "blank" and asked the examiner to repeat the question on a few occasions.  

The examiner also reported that the Veteran was flat and emotionally blunted.  He appeared to be emotionally distressed and often appeared to fight back tears.  He did not demonstrate or report any evidence of delusions, hallucinations, or other evidence of a formal through disorder.  

During testing, the Veteran's demeanor appeared to improve and his levels of attention and concentration were adequate for testing to be completed.  He demonstrated good comprehension of the test instructions, but appeared to be somewhat lethargic.  

The examiner noted that the Veteran's test scores were thought to under estimate the true level of cognitive functioning.  The examiner noted that the Veteran seemed tired and lacked motivation, likely because he had left his shift at work at 6 a.m. and then drove two hours for the 9 a.m. testing session.  

It was also noted that the Veteran seemed rather depressed and significantly distressed about his relationship with is son and possible loss of his job.  The examiner indicated that she was therefore unable to make a definitive statement regarding his current level of cognitive functioning.  

A February 2013 treatment record contained a notation that the Veteran endorsed a suicide attempt within the past 6 to 12 months.  

The Veteran was afforded a VA examination in October 2013.  The examiner determined that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  

Specifically, the examiner reported that the Veteran had been married since 2005.  The marriage has been tenuous and the Veteran had a 14 year old child with his wife.  The relationship with his son was reported to be strained because the Veteran could not participate in the activities he wanted to due to his foot.  The Veteran did note that he would occasionally go out to eat with his son.  

Occupationally, the Veteran had worked at a paper mill for 23 years.  He had received multiple "write ups" for issues related to his lack of concentration due to his foot pain.

After a careful review of the evidence, the Board finds that the Veteran's symptoms have more closely resembled that of occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideations, near-continuous depression, impaired impulse control, and an inability to establish and maintain effective relationships.  

In this regard, the Board points out that the Veteran's symptoms have not substantially changed throughout the appeal period and therefore a staged rating is not appropriate.  

Specifically, during the January 2007 VA examination, he stated that he did not have many friends and that he was distant with his children to the extent that he could not recall their ages.  He indicated that he was currently separated from his second wife, and in each marriage, he was angry and demanding.  

In regard to occupational impairment, the Veteran worked at the same paper mill for over 20 years.  However, the Veteran had received multiple written reprimands from his employer as a result of his lack of attention to the responsibilities of his job.  He experienced decreased concentration, motivation, and work performance.  The Veteran also indicated at the September 2010 VA examination that he engaged had a violent outburst while at work.  

The Veteran also endorsed symptoms such as impaired memory and impaired impulse control, to include unprovoked irritability with periods of violence in both the home and work setting.  The September 2010 VA examiner determined that the Veteran had inappropriate behavior and opined that the major depressive disorder manifested in deficiencies in thinking, family relations, work, and mood.  

Of note, the Veteran became tearful in both the January 2007 VA examination and October 2012 consultation and endorsed suicidal ideations on multiple occasions.  Specifically, the Board points out that the February 2013 treatment record contained a notation that the Veteran attempted to commit suicide within the previous six months to one year.  

As such, the Board finds that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood and an inability to establish and maintain effective relationships.  A 70 percent rating is therefore warranted for the entire period on appeal.  

As to whether the Veteran is entitled to a rating in excess of 70 percent, the evidence reflects that the Veteran has had not had the overall impairment required by the criteria for the assignment of a 100 percent rating.  

Although the Veteran exhibited occasionally inappropriate behavior, there was no gross impairment in thought processes or communication, persistent delusions or hallucinations, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and the evidence did not reflect that there was a persistent danger of the Veteran hurting himself or others.

Moreover, the Veteran worked for over 20 years at the same paper mill, is currently employed, and although the Veteran indicated that he and his wife have problems and a tenuous relationship, he is married and has some social contact.  It therefore cannot be said that the service-connected disability picture meets the criteria for a 100 percent rating on a schedular basis.


Pseudofolliculitis Barbae 

The service-connected pseudofolliculitis barbae is rated as noncompensable prior to October 23, 2013, and 10 percent disabling beginning on October 23, 2013, under 38 C.F.R. § 4.118, DC 7806, applicable to dermatitis and eczema.  

The criteria for rating skin disabilities were revised, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The announcement of the final regulation specifically states that the new criteria apply to all applications for benefits received by VA on or after October 23, 2008 and that a veteran rated under the skin criteria in effect prior to that date may request review under the revised criteria.  The Veteran has not requested such review, and his claim was received prior to October 23, 2008.  Regardless, the schedular criteria applicable in the instant case, 38 C.F.R. § 4.118, DC 7806 have remained unchanged.

Under Diagnostic Code 7806, a noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy was required during the past 12 month period.  

A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12 month period. 

A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of 6 weeks or more, but not constantly, during the past 12 month period. 

A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 month period.

Here, the Veteran's private treatment records from August 2007 show a rash with itching, swelling, irritation, oozing, and burning on the face.  The Veteran was diagnosed with pseudofolliculitis barbae and was prescribed medication.  

The Veteran was afforded a VA examination in February 2008 and reported that he was prescribed a topical cream for his skin condition, but could not recall if it was a corticosteroid or an immunosuppressive.  

On examination, the Veteran presented with pseudofolliculitis and hyperpigmentation of the cheeks scattered bilaterally, on his chin, and at the periphery of his neck.  The examiner reported that less than 5 percent of the Veteran's total body area was affected and less than 5 percent of his exposed areas were affected.  

An August 2009 treatment record revealed that the Veteran did not present with a rash, subcutaneous nodules, lesions, or ulcers.  His skin was noted to be warm and dry with normal turgor and no icterus.  

The Veteran was afforded a VA examination in August 2010 and reported that he had episodic bumps in the bearded area of his face.  He stated that he avoided shaving and used a razor on his face every other day.  He indicated that he required the use of a topical cream daily, but denied the use of oral medications.  The examiner noted that the Veteran did not report systemic symptoms associated with pseudofolliculitis barbae.  

On examination, the Veteran was noted to have scattered lesions over the bearded area of his face.  There were no pustules, drainage, or scarring noted.  The examiner determined that the skin condition involved less than 1 percent of the Veteran's exposed areas and less than 1 percent of his total body surface.  

Treatment records from December 2012 revealed that the Veteran had bumps on his cheeks that were moderate and worsening.  Specifically, there were several 1-2mm follicularly and perifollicularly based inflammatory papules.  

It was noted that the Veteran was previously prescribed a steroid cream and that he used over the counter medication.  The Veteran indicated that he discontinued the use of the medication.  The Veteran was prescribed Desonide lotion and Clindamycin capsules at that time.  

The Veteran was afforded a VA examination in October 2013.  On examination, he presented with healed hyperpigmented spots to the chin areas.  The examiner determined that between 5 to 20 percent of the Veteran's total body area and exposed body area were affected.  The examiner also indicated that the Veteran had superficial acne that affected less than 40 percent of the face and neck.  

The examiner noted that the Veteran had been treated with oral medication for less than 6 weeks and used constant or near constant topical corticosteroids.  

After a careful review of the evidence, the Board finds that a 10 percent rating is warranted for the entire period on appeal.  In this regard, the Board points out that the Veteran's symptoms have not substantially changed throughout the appeal period and therefore a staged rating is not appropriate.  

Specifically, the December 2012 treatment record reflects that the Veteran required the use of oral antibiotics, which constitute systemic therapy, for 14 days.  As such, the Board finds that a 10 percent rating is warranted prior October 23, 2013 for the use of intermittent systemic therapy for a total duration of less than 6 weeks.  

As to whether the Veteran is entitled to a rating in excess of 10 percent, the evidence reflects that the Veteran has had neither the symptoms nor overall impairment required by the criteria for the assignment of a 30 percent rating during the period on appeal.  

In order to warrant a 30 percent rating, 20 to 40 percent of the entire body or of the exposed areas must be affected; or, the use of systemic therapy must be required for a total duration of 6 weeks or more during the past 12 months. 

As the evidence of record establishes that the Veteran's pseudofolliculitis barbae only affected, at most, between 5 to 20 percent of the Veteran's total or exposed body, and as noted in the October 2013 VA examination, the Veteran required less than 6 weeks of systemic therapy, a 30 percent rating is not warranted.  

The Board has considered the Veteran's lay statements regarding the skin condition on his face and neck, but finds that they do not serve as a basis to grant a higher schedular rating than that which is already assigned as they do not support a finding that between 20 and 40 percent of his body was affected by the pseudofolliculitis barbae nor that he required systemic therapy for more than 6 weeks.  


Metatarsus Primus Varus with Hallux Valgus, Left Foot

The service-connected  metatarsus primus varus with hallux valgus, left foot prior is rated as noncompensable prior to November 29, 2006, and 10 percent disabling beginning on May 1, 2007, under 38 C.F.R. § 4.71a, DCs 5280-5284.  

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

Diagnostic Code 5280 provides only for a 10 percent rating for severe unilateral hallux valgus, if equivalent to amputation of the great toe; or, an operation with resection of the metatarsal head.  

Diagnostic Code 5284 is applicable to other foot injuries.  A 10 percent rating is warranted for moderate foot injuries; a 20 percent rating is warranted for moderately severe foot injuries; and a 30 percent rating is warranted for severe foot injuries.    

For the following reasons, the Board finds that a uniform 10 percent rating is warranted based on the Veteran having moderate foot disability.  

In this regard, the Veteran's private and VA treatment records contain ongoing complaints of left foot pain.  

The Veteran was afforded a VA examination in August 2005 and reported constant achy pain in his feet with intermittent sharp, shooting pain in the bottoms of his feet and on the sides of his feet.  He stated that he could not tolerate pressure on his feet and that they felt better when he took pressure off of them.  

Although the Veteran stated that his right foot hurt more than his left foot, he did report that he had flare-ups of increased foot pain causing him to have to walk on his heels at least three times a month that lasted from 1 to 2 days.  He also stated that the pain would wake him up at night.  He indicated that he took medication and wore special shoes, but neither approached relieved his pain.  

On examination, the Veteran ambulated with a steady gait and did not require the use of ambulatory aids.  He was able to rise on his heels and toes.  He did have a somewhat awkward and hobbling gait, as if he was walking on hot coals, because he put much of his weight on his heels.  

The examiner reported that the Veteran had a 10 degree hallux valgus angulation deformity with bunion formation of the left great toe.  The examiner also noted that the second digit overlapped onto the third and his third digit overlapped on the fourth.  

The Veteran presented with severe peeling of the first and second layers of the skin under the second, third, and fourth digits of the left foot and had severe maceration between the toes, peeling, and scaling under the soles and top of the fifth digit.  He had no swelling, increased pain with manipulation, or callosities of his feet.  

On diagnostic testing, an X-ray examination study revealed that there was moderate hallux valgus deformities with mild medial bursitis and small plantar calcaneal tuberosities.  

The examiner rendered a diagnosis of tinea pedis, severe; moderate hallux valgus deformities with mild medial bursitis; overlapping toes; and mild prominence of the plantar calcaneal tuberosities.  

A private treatment record from October 2006 revealed that the Veteran had left foot pain and clinically significant hallux valgus that was very tender on the prominent bunion on the left side.  

An X-ray study showed very little in the way of arthritis of the metatarsophalangeal joint and around 20 degrees of hallux valgus.  It was noted that he was a good candidate for chevron osteotomy and bunion correction.  

The Veteran underwent surgery on his left foot in November 2006.  After the surgery, in May 2007, he complained of continued pain in the left foot in the area of the bunion and the area of the osteotomy.  He tried to go back to work, but had pain and swelling.  

The X-ray examination studies revealed that his alignment was good and that he was clinically fine.  There was no redness or swelling present.

In June 2007, the Veteran endorsed that his left foot pain was a 9 on a scale of 1 to 10.  The medical professional noted that the Veteran's left foot pain prohibited the his ability to conduct range of motion testing.  

In July 2007, the Veteran complained of mild pain and his range of motion was limited in the first metatarsophalangeal joint of the left foot.  

In August 2009, the Veteran suffered from moderate left foot pain with pain to palpitation of the plantar medial heel.  X ray examination results showed no evidence of distinct signs consistent with a fracture and all of the bones and joints were considered to be normal.  The impression was of plantar fasciitis, neuroalgia of the foot and ankle, and bilateral foot pain.  

In November 2009, the Veteran again complained of moderate left foot pain and he was diagnosed with resolving capsulitis and tendonitis.  

On examination in April 2010, there was moderate to severe pain upon palpitation on range of motion of the first metatarsophalangeal joint.  The Veteran was diagnosed with painful hallux abductovalgus with bunion deformity bilaterally.  

The Veteran was afforded a VA examination in August 2010 and reported daily aching pain in both feet and swelling.  He endorsed having one flare up.  It was noted that there was palpitation of the base of both great toes that caused mild pain.  The examiner noted that he had hallux valgus surgically corrected.  

On examination, the Veteran's gait was normal, there were no calluses on either foot, his pulses were intact, there was normal eversion and inversion, normal "MP" dorsiflexion, and normal range of motion for the rest of the toes.  The Veteran was diagnosed with chronic strain due to occupational strain.    

Veteran submitted documentation that he called out of work due to foot pain and swelling in March and September 2012.  

In November and December 2012, he complained of foot pain and was diagnosed with hallux limitius.  

The Veteran was afforded a VA examination in October 2013 and was diagnosed with hallux valgus and tinea pedis.  He endorsed the regular use of a cane and shoe inserts.  

At the examination, the Veteran did not present with Morton's neuroma, metatarsalgia, hammer toes, hallux rigidus, pes cavus (claw foot), malunion or nonunion of tarsal or metatarsal bones, bilateral week foot, or any other foot injuries.  He did exhibit hallux valgus and it was noted that he had moderate or mild symptoms.  

The examiner noted that there was no functional impact on the Veteran's employment.  

At issue is whether a compensable evaluation is warranted prior to November 29, 2006, and a rating in excess of 10 percent is warranted beginning on May 1, 2007.  

In regard to the initial period on appeal, under DC 5280, applicable to hallux valgus, a 10 percent evaluation is warranted if the Veteran had an operation with the resection of the metatarsal head; or if the disability is equivalent to amputation of the great toe.  

The Board finds that a compensable rating was not warranted prior to November 29, 2006, under DC 5280, as the Veteran had not undergone an operation and the disability was not equivalent to amputation of the great toe.   

The Board must consider whether a higher rating is warranted under the other applicable diagnostic codes, in particular, DC 5284, applicable to other foot injuries.  

As noted, a 10 percent rating is warranted when the foot injury is moderate, 20 percent when it is moderately severe, and 30 percent for a severe foot injury.  38 C.F.R. § 4.71a, DC 5284.  

The Board finds a 10 percent rating is warranted under DC 5284 as a moderate foot disability has been demonstrated.  

Specifically, in August 2005, the Veteran indicated that he could not tolerate pressure on his feet and had to walk on his heels during flare-ups.  The examiner described the Veteran's gait as somewhat awkward and hobbling as if he was walking on coals.  

Furthermore, in October 2006, the Veteran complained of left foot pain, presented with clinically significant hallux valgus that was very tender, and an X-ray examination study revealed some arthritis in the metatarsophalangeal joint.  

Accordingly, the Board finds that, prior to November 29, 2006, the Veteran's left foot disability picture warrants a 10 percent rating for a moderate foot injury pursuant to DC 5284.  

The remaining consideration is whether the Veteran's left foot disability warrants a rating in excess of 10 percent.  As noted, the maximum benefit available under DC 5280 is 10 percent, and therefore, the Board will consider if a rating in excess of 10 percent is warranted pursuant to DC 5284.  The Board finds, however, that a moderately severe foot injury has not been demonstrated at any time during the period on appeal.  

The Board has considered that the Veteran had to miss work due to his left foot pain and Veteran's treatment records from May to July 2007 that contain complaints of severe left foot pain and limited range of motion.  

The Board points out that, even though the Veteran experienced pain and limited range of motion, the Veteran did not present with redness or swelling and the X-ray examination studies from that time revealed that his alignment was good and he was clinically "fine."  Furthermore, in August 2009 and November 2009, it was noted that the Veteran had only moderate foot pain.  

In April 2010, although the Veteran presented with moderate to severe foot pain, on examination, the Veteran's gait was normal, there were no calluses on either foot, there was normal eversion and inversion, and the Veteran had normal range of motion.  

Similarly, the October 2013 VA examiner noted that the Veteran had mild to moderate symptoms that would not interfere with the Veteran's employment.  

The evidence reflects that, notwithstanding the Veteran's complaints of pain and limited range of motion, the examination findings have indicated that the Veteran's left foot disability is moderate in severity.  

The Board finds these specific findings of trained health care professionals to be of greater probative weight than the general lay statements of the Veteran, which were competent and credible.  Thus, on this record, the Board finds that the Veteran has a moderate, and not moderately severe, left foot disability.   

The Board has also considered the other diagnostic codes potentially applicable in this case, but as the October 2013 VA examiner determined that the Veteran did not present with a weak foot, claw foot, Morton's disease, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones, a higher evaluation under DCs 5277, 5278, 5279, 5282, and 5283 are not warranted.  


Extraschedular Considerations

In regard to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion here reflects that the symptoms of the Veteran's left foot disability and major depressive disorder are fully contemplated by the applicable rating criteria.  

As to the left foot disability, the rating criteria broadly encompass the degree of impairment, to include whether it is "moderate" or "moderately severe."  Accordingly, the Board finds that all of the Veteran's symptoms have been contemplated.  

As to the depression, the rating criteria rate the disability on the basis of occupational and social impairment, to include both the factors listed as symptoms along with the overall impairment caused by the symptoms.  Accordingly, the Board finds that all of the symptoms of the depression are contemplated in the rating criteria.  

As such, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required for the service-connected depression and left foot disability.  

As to the pseudofolliculitis barbae, the Veteran complained of itchy skin and bumps.  To the extent that these symptoms were not contemplated by the rating criteria, the evidence reflects that the Veteran has not had any hospitalization or marked interference with his employment as a result of this condition.  Accordingly, referral for extraschedular consideration is not required.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

However, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the evidence reflects that the Veteran is working full-time.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).



ORDER

An increased rating of 70 percent for the service-connected major depressive disorder is granted, subject to the regulations governing the payment of VA monetary benefits.  

An increased rating of 10 percent for the service-connected metatarsus primus varus with hallux valgus, left foot, prior to November 29, 2006 is granted, subject to the regulations governing the payment of VA monetary benefits.  

An increased rating in excess of 10 percent for the service-connected metatarsus primus varus with hallux valgus, left foot is denied.  

An increased rating of 10 percent for the service-connected pseudofolliculitis barbae, prior to October 23, 2013 is granted, subject to the regulations governing the payment of VA monetary benefits.  

An increased rating in excess of 10 percent for the service-connected pseudofolliculitis barbae is denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


